DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/02/2021 has been entered.
 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagi (US Patent Application Publication # 2016/0148722).
Regarding Claim 1, Hagi discloses a shielded-cable waterproofing structure (i.e. waterproofing means 16), comprising: 
a shielded cable (i.e. electric wire bundle 10) including one or more cables (i.e. coated electric wires 11) and a braided wire (i.e. braided wire 12) serving as a shielding member and covering the cables; and 
a waterproofing member (i.e. heat-shrinkable tube 17/tubular waterstopping member 23/tape 19) covering a waterproofed portion of the braided wire, wherein 
a waterproofing filler (i.e. filler 18) is disposed on at least one of an inner side and an outer side of the waterproofed portion of the braided wire, and 
at least gaps (i.e. voids 21 & 22) between a plurality of strands of the braided wire out of the gaps between the plurality of strands of the braided wire and a gap between closest portions of the braided wire and the waterproofing member are filled with the waterproofing filler along, in a longitudinal direction of the waterproofing member, an entire length of the waterproofing member (Fig. 1-3; Abstract; Paragraph 0011-0028, 0030-0035).
Claim 7 includes the limitations of claim 1 (the method of waterproofing the cable) and is analyzed as such with respect to said claim. Hagi states that pressure is applied to filler 18 by the tape 19, and thus the filler is pushed into the heat-shrinkable tube 17 so that the voids 21 and 22 are filled with the filler. First voids 21 are described in at least paragraph 0017 as corresponding to the thickness of the wires 13 constituting the braided wire 12 are formed between the inner circumferential surface of the heat-shrinkable tube 17 and the two semi-circular outer circumferential regions of the coated electric wires 11 with which the braided wire 12 is in contact. These first voids 21 are continuous from the front end of the heat-shrinkable tube 17 to its rear end. Therefore, as stated in Paragraph 0023, the filler 18 to which pressure has been applied is pushed into between the inner circumference of the heat-shrinkable tube 17 and the electric wire bundle 10 (coated electric wires 11), and thus the first voids 21 and the second voids 22 are filled with the filler 18, as shown in Fig. 3. Regarding the new limitation which requires that the filler filling an entire length of the waterproofing member, Hagi explicitly states in Paragraph 0031 that “the range over the entire length of the heat-shrinkable tube may be filled with the filler”.

Regarding Claim 2, Hagi discloses that the braided wire (i.e. braided wire 12) collectively covers the cables (i.e. coated electric wires 11), and 
a gap (i.e. voids 22) between the cables is filled with the waterproofing filler (Fig. 1-3; Abstract; Paragraph 0011-0028).

Regarding Claim 3, Hagi discloses that the shielded cable has a sheathless structure where an outside of the braided wire is not covered with an insulating sheath (Fig. 1-3; Abstract; Paragraph 0011-0028). As shown in Fig. 1, the front side of the cable is sheathless.

Regarding Claim 4, Hagi discloses that the waterproofing filler is a thermoplastic resin (i.e. hot melt), and 
the gaps are blocked by the thermoplastic resin melted by heating and pressurization generated by tightening by the waterproofing member (Fig. 1-3; Abstract; Paragraph 0011-0033). In at least Paragraph 0033, Hagi discloses that the filler can be a hot melt material.

Regarding Claim 6, Hagi discloses that the waterproofing filler is an adhesive (i.e. hot melt or silicone) applied to an inner circumferential surface of a heat shrinkable tube (i.e. heat-shrinkable tube 17) to be heat-shrunk by heating, and 
the gaps are blocked by pressing the adhesive of the heat shrinkable tube that is heat-shrunk by heating (Fig. 1-3; Abstract; Paragraph 0011-0033).

Regarding Claim 8, Hagi discloses that the waterproofing filler is also disposed between closest portions of the braided wire and the one or more cables along, in a longitudinal direction of the waterproofing member, an entire length of the waterproofing member (Fig. 1-3; Abstract; Paragraph 0011-0028).
Hagi states that pressure is applied to filler 18 by the tape 19, and thus the filler is pushed into the heat-shrinkable tube 17 so that the voids 21 and 22 are filled with the filler. First voids 21 are described in at least paragraph 0017 as corresponding to the thickness of the wires 13 constituting the braided wire 12 are formed between the inner circumferential surface of the heat-shrinkable tube 17 and the two semi-circular outer circumferential regions of the coated electric wires 11 with which the braided wire 12 is in contact. These first voids 21 are continuous from the front end of the heat-shrinkable tube 17 to its rear end. Therefore, as stated in Paragraph 0023, the filler 18 to which pressure has been applied is pushed into between the inner circumference of the heat-shrinkable tube 17 and the electric wire bundle 10 (coated electric wires 11), and thus the first voids 21 and the second voids 22 are filled with the filler 18, as shown in Fig. 3. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hagi (US Patent Application Publication # 2016/0148722) in view of Madry et al. (US Patent Application Publication # 2001/0032734).

Regarding Claim 5, Hagi does not explicitly disclose that the waterproofing filler is a swelling agent to be swelled by water absorption, and 
the gaps are blocked by the swelling agent swelled by water absorption and pressurization generated by tightening by the waterproofing member.
Madry teaches that the waterproofing filler is a swelling agent to be swelled by water absorption, and 
the gaps are blocked by the swelling agent swelled by water absorption and pressurization generated by tightening by the waterproofing member (Fig. 1 & 2; Abstract; Paragraphs 0005, 0006, 0011, 0017, 0021, 0024, 0025).
Madry teaches that it is well known in the art of waterproof cables to use swelling agents or swellable materials in order in order to securely seal the cable from moisture intrusion and water penetration. It would have been obvious to one skilled in the art to use such a material in Hagi, as taught by Madry, in order to reliably seal the cable from moisture and water. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 2/02/2021 have been fully considered but they are not persuasive. The Applicant continues to argue that Hagi fails to disclose that a gap between the closest portions of the braided wire and the waterproofing member are filled with the waterproofing filler. The Examiner respectfully disagrees and has included .

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RJA/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847